Case 0:19-cv-61295-PMH Document 17 Entered on FLSD Docket 07/17/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                           Case No. 19-61295-CIV-ALTMAN/HUNT

  GUISSELL CECILIA HEALD,
         Plaintiff,

  v.

  PRIMARY CARE PHYSICIANS OF HOLLYWOO P.L.
  and MOISES ISSA,
       Defendants.
  __________________________________/

                      ORDER SCHEDULING SETTLEMENT CONFERENCE

         THIS MATTER is before the Court upon referral of this matter for a settlement

  conference before a United States Magistrate Judge by the Honorable Roy K. Altman.

  Accordingly, it is hereby

         ORDERED and ADJUDGED that a SETTLEMENT CONFERENCE in this matter

  is scheduled to be held before the undersigned commencing at 9:30 a.m.,1 Wednesday,

  September 4, 2019, in the United States District Court for the Southern District of Florida,

  299 E. Broward Blvd., Ft. Lauderdale, Florida 33301. Counsel shall contact Troy Walker

  at (954) 769-5421 to determine the Courtroom where mediation will be conducted.




         1
           The parties should be prepared to engage in continuous settlement negotiations
  until either a resolution is reached or impasse declared. Parties and counsel are
  encouraged to bring snacks as needed.
Case 0:19-cv-61295-PMH Document 17 Entered on FLSD Docket 07/17/2019 Page 2 of 3



         1.     The Settlement Conference shall be attended by all parties, corporate

  representatives, and their counsel of record. Each side shall have a party representative

  present with full authority to negotiate and finalize any settlement agreement reached.

  Failure of a party representative with full and final authority to make and accept offers of

  settlement to attend this Conference may result in the undersigned’s sua sponte

  recommendation that sanctions be entered against the offending party.

         2.     In the event that a monetary settlement would be payable from proceeds of

  an insurance policy, a claims professional/representative(s) from the party’s insurer with

  full and final authority to authorize payment to settle the matter up to the full limits of the

  party’s policy(s) or the most recent demand, whichever is lower, shall also be present.

         3.     The parties shall each submit a brief Confidential Settlement Statement (not

  exceeding 5 pages)—outlining the outstanding issues, the party’s position, the results of

  any settlement negotiations held, and any other information which may be helpful—to

  hunt@flsd.uscourts.gov. The statements by all parties shall be due no later than 3

  business days prior to the settlement conference.

         4.     The Conference will not be continued absent a written motion and a

  showing of compelling circumstances.

         5.     Telephonic attendance will not be considered without prior permission, and

  unless extraordinary circumstances exist.

         6.     In the event this matter settles prior to the Conference, the parties shall

  immediately advise the undersigned’s chambers. Written confirmation of a settlement

  should also be sent to chambers at hunt@flsd.uscourts.gov.




                                                2
Case 0:19-cv-61295-PMH Document 17 Entered on FLSD Docket 07/17/2019 Page 3 of 3



           7.     The Conference shall be conducted without a court reporter and will not be

  tape recorded. All representations and statements made at the Conference shall remain

  confidential.

           8.     In the event that a party or corporate representative does not speak English,

  be aware that the Court does not provide an interpreter in civil cases. As a result, any

  need for an interpreter must be arranged for by the party requiring same. If an interpreter

  is required, it is that party’s obligation to obtain a certified interpreter and it is that party’s

  obligation to incur the cost for same.

           9.     The parties are further advised that all electronic devices, including cell

  phones and laptop computers, with limited exceptions, are prohibited from being brought

  into the Federal Courthouse. Counsel are responsible for informing their clients of the

  Court’s electronic device policy.

           10.    Sanctions will be imposed for failure to follow any of the requirements of this

  Order.

           11.    Please be advised that all persons, including parties, counsel and

  interpreters must bring government issued photo identification to enter the building.

  Building security may refuse entrance to any person without proper photo identification.

           DONE and ORDERED at Fort Lauderdale, Florida this 17th day of July 2019.




                                                _____________________________________
                                               PATRICK M. HUNT
                                               UNITED STATES MAGISTRATE JUDGE

  Copies furnished to:
  The Honorable Roy k. Altman
  All Counsel of Record

                                                  3
